


EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (“Agreement”) dated as of December 30, 2013 by and between
Imperial Holdings, Inc., a Florida corporation (the "Company"), and David Sasso
(the "Executive") (each a "Party" and together, the "Parties").
WHEREAS, the Executive has been the Director of Investor Relations of the
Company; and
WHEREAS, the Parties wish to establish the terms of the Executive's employment
as of January 1, 2014.
NOW THEREFORE, in consideration of the premises and mutual considerations herein
and for other good and valuable consideration:
1.Employment and Acceptance. The Company shall employ the Executive, and the
Executive shall accept employment, subject to the terms of this Agreement as of
January 1, 2014 (the "Effective Date").
2.    Term. Subject to earlier termination pursuant to Section 5 of this
Agreement, this Agreement and the employment relationship hereunder shall
continue from the Effective Date until the third anniversary of the Effective
Date (the "Initial Term") and shall renew for one (1) year intervals thereafter
(each, an "Extended Term") unless either Party shall have given written notice
to the other at least sixty (60) days prior to the end of the Initial Term or an
Extended Term that it does not wish to extend the Term. As used in this
Agreement, the "Term" shall refer to the period beginning on the Effective Date
and ending on the date of expiration of this Agreement, or, if earlier, the date
the Executive's employment terminates in accordance with Section 5 (the
"Termination Date"). In the event that the Executive's employment with the
Company terminates, the Company's obligation to continue to pay, after the date
of termination, Base Salary (as defined below), Bonus (as defined below) and
other unaccrued benefits shall terminate except as may be provided for in
Section 5.
3.    Duties, Title and Location.
3.1    Title. The Company shall employ the Executive to render exclusive and
full-time services to the Company and its subsidiaries. The Executive shall
serve in the capacity of Director of Investor Relations, and shall report
directly to the Chief Executive Officer (“CEO”) and indirectly to the Board of
Directors (“Board”).
3.2    Duties. The Executive will have such duties, powers and authorities as
are commensurate with his position as Director of Investor Relations of the
Company and as may be reasonably assigned by the CEO and the Board from time to
time. The Executive will devote his full working-time and attention (other than
due to physical or mental incapacity) to the performance of such duties and to
the promotion of the business and interests of the Company and its subsidiaries.
The Executive shall obtain written approval in advance from the Board prior to
serving on the board of directors of any outside company or organization.
3.3    Location. The Executive shall perform his full-time services to the
Company and its subsidiaries at the Company's headquarters, currently located in
Boca Raton, Florida; provided that the Executive shall be required to travel to
other locations from time to time as required by the Company's business.
4.    Compensation and Benefits by the Company. As compensation for all services
rendered pursuant to this Agreement, the Company shall provide the Executive the
following during the Term:
4.1    Base Salary. The Company will pay to the Executive an annual base salary
of One Hundred and Seventy-eight Thousand Dollars ($178,000), payable in
accordance with the customary payroll practices of the Company ("Base Salary").
The Base Salary shall be reviewed by the Board and may be increased, but not
decreased, from time to time during the Term, in the sole determination of the
Board, based upon its assessment of performance, leadership, Company
profitability and market conditions, or based upon any other good-faith
evaluation performed by the Board. In its determination of performance, the
Board may consider any individual, departmental or Company-level factor it deems
relevant.
4.2    Bonus. With respect to each fiscal year during the Term, the Executive
shall be eligible to receive an annual bonus (the "Bonus") with a target amount
equal to thirty percent (30%) of the Base Salary ("Target") and a potential of
up to eighty percent (80%) of Base Salary (“Maximum”), to be paid at the sole
discretion of the Board if, in the reasonable view of the Board, the Company
achieves or exceeds targeted performance goals as may be established by the
Board from time to time, or based upon any other good-faith evaluation performed
by the Board pursuant to any Bonus arrangements. The Bonus for each fiscal year
during the Term, if any, shall be payable to the Executive within two and
one-half months following the fiscal year to which the Bonus relates. Except as
otherwise set forth in Section 5, the Executive must be employed with the
Company, and not have given notice of resignation, as of the last day of the
fiscal year to which the Bonus relates in order to receive a Bonus.
4.3    Long-Term Incentive. The Executive shall participate in the Long-Term
Incentive Plan (“LTIP”) of the Company, to the extent such program exists and is
offered to similarly-situated executives of the Company, subject to the terms
and conditions of the LTIP, including terms regarding vesting and forfeiture set
forth in the LTIP.
4.4    Participation in Employee Benefit Plans. The Executive shall be entitled,
if and to the extent eligible, to participate in all of the applicable benefit
plans and perquisite programs of the Company, which are available to other
senior executives of the Company. The Company may at any time or from time to
time amend, modify, suspend or terminate any employee benefit plan, program,
perquisite or arrangement for any reason without the Executive's consent if such
amendment, modification, suspension or termination is consistent with the
amendment, modification, suspension or termination for other executives of the
Company.
4.5    Expense Reimbursement.
(a)    The Executive shall be entitled to receive reimbursement for all
appropriate and reasonable business expenses incurred by him in connection with
his duties under this Agreement in accordance with the policies of the Company
as in effect from time to time.
(b)    The payment or reimbursement of any expense pursuant to this Section 4.5
in one of the Executive's taxable years shall not affect the amount of the
payment or reimbursement of any other expense pursuant to this Section 4.5 in
any other of the Executive's taxable years. Any payment or reimbursement for
expenses under this Section 4.5 shall in any event be made on or before the last
day of the Executive's taxable year following the taxable year in which the
expense was incurred. Notwithstanding the foregoing, expense reimbursement shall
be made with 60 days following approval of appropriately documented expenses.
4.6    Claw-Back. Executive acknowledges that incentive and equity compensation
described in this Section 4 may be subject to Company claw-back policies
applicable to all executive officers of the Company and adopted in good faith by
the Company’s Board from time to time.
5.    Termination of Employment.
5.1    By the Company for Cause or by the Executive Without Good Reason. If: (i)
the Company terminates the Executive's employment with the Company for Cause (as
defined below) or (ii) the Executive terminates his employment without Good
Reason upon at least sixty (60) days prior written notice, the Executive shall
be entitled to receive within 60 days following employment termination the
following:
(a)    the Executive's accrued but unpaid Base Salary to the date of termination
and any employee benefits that the Executive is entitled to receive pursuant to
the employee benefit plans of the Company and its subsidiaries (other than any
severance plans) in accordance with the terms of such employee benefit plans;
(b)    expenses reimbursable under Section 4.5 above incurred but not yet
reimbursed to the Executive to the date of termination (together with (a) the
"Accrued Benefits"); and,
(c)    other than upon a termination of Executive’s employment by the Company
for Cause, the unpaid portion of the Bonus, if any, relating to any year prior
to the fiscal year of the Executive's termination, payable in accordance with
Section 4.2 above.
For the purposes of this Agreement, "Cause" means as determined by a majority
vote of the Board (or its designee), (i) failed, neglected, or refused to
perform the lawful employment duties related to his position or as from time to
time assigned to him (other than due to Disability (as defined below)); (ii)
committed any willful, intentional, or negligent act having the effect of
materially injuring the interest, business, or reputation of the Company; (iii)
violated or failed to comply in any material respect with the Company’s
published rules, regulations, or policies, as in effect or amended from time to
time; (iv) committed an act constituting a felony or misdemeanor involving moral
turpitude, fraud, theft, or dishonesty; (v) misappropriated or embezzled any
property of the Company (whether or not an act constituting a felony or
misdemeanor); or (vi) breached any material provision of this Agreement or any
other applicable confidentiality, non-compete, non-solicit, general release,
covenant not-to-sue, or other agreement with the Company. For purposes of this
Agreement, “Disability” shall have the meaning defined in Section 5.2, below.
For the purposes of this Agreement, "Good Reason" means (i) a reduction in
Executive's then current Base Salary or Bonus at Target, (ii) a requirement by
the Company, without Employee’s prior written consent, that Employee relocate
his primary place of employment to a location that is more than fifty (50) miles
away from the primary location of employment as of the Effective Date, or (iii)
a substantial diminution of Executive's title, duties or responsibilities as
Director of Investor Relations with the Company; provided that neither the
merger, sale or acquisition of business units, subsidiaries or assets, nor any
similar corporate transaction, shall, by itself, constitute a diminution of
duties or responsibilities for purposes hereof. Each of the foregoing events
will cease to constitute Good Reason unless Executive gives the Company notice
of Executive's intention to resign his position with the Company within ninety
(90) days after Executive's knowledge of the occurrence of such event, and the
Company shall have 30 days from its receipt of such notice to cure any condition
that constitutes Good Reason. For the avoidance of doubt, terms and conditions,
including grant levels, of any long-term incentive plan adopted by the Company
shall not give rise to Good Reason for purposes of this Agreement.
5.2    Due to Death or Disability. If (x) the Executive's employment terminates
due to his death or (y) the Company terminates the Executive's employment with
the Company due to the Executive's Disability (as defined below), the Executive
or the Executive's estate will be entitled to the Accrued Benefits and, subject
to the Executive's or his estate's execution without revocation of a valid
release agreement in a form acceptable to the Company within forty-five (45)
days following the date of termination of the Executive's employment, beginning
on the 60th day following such termination, the Executive or the Executive's
estate shall receive the severance payments set forth in this Section 5.2.
(a)    payment for accrued unused vacation days, payable in accordance with
Company policy; and
(b)    the unpaid portion of the Bonus, if any, relating to any year prior to
the fiscal year of the Executive's termination, payable in accordance with
Section 4.2 above.
For the purposes of this Agreement, "Disability" means the determination by the
Company, its subsidiaries or affiliates that, as a result of a permanent
physical or mental injury or illness, the Executive has been unable to perform
the essential functions of his job with or without reasonable accommodation for
(i) 90 consecutive days or (ii) a period of 180 days in any 12-month period.
5.3    By the Company Without Cause, or By the Executive for Good Reason. If
during the Term, (x) the Company terminates the Executive's employment without
Cause (which may be done at any time without prior notice) or (y) the Executive
terminates his employment for Good Reason, the Executive will be entitled to the
Accrued Benefits and, subject to the Executive's execution without revocation of
a valid release agreement in a form acceptable to the Company within forty-five
(45) days following the date of termination of the Executive's employment,
beginning on the 60th day following such termination, the Executive shall
receive the severance payments set forth in this Section 5.3., specifically
including:
(a)    payment for accrued unused vacation days, payable in accordance with
Company policy;
(b)    a severance payment equal to the Executive's annual Base Salary, payable
in equal installments pursuant to the regular payroll practices of the Company;
(c)    a prorated portion of the Bonus (prorated through the Termination Date)
that would otherwise be payable to the Executive at the same time payments are
made to other participants as set forth in Section 4.2, for the fiscal year of
the termination of employment;
(d)    the unpaid portion of the Bonus, if any, relating to any year prior to
the fiscal year of the Executive's termination, payable in accordance with
Section 4.2 above; and,
(e)    reimbursement of the cost of continuation coverage of group health
coverage as enrolled at the time of termination of employment, pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1986, as amended, for a
maximum of twelve (12) months following the end of the Initial Term or any
Extended Term to the extent the Executive elects such continuation coverage and
is eligible and subject to the terms of the plan and applicable law; provided
that if the Executive is eligible to receive coverage from a new employer he
shall not be entitled to such reimbursement.
Notwithstanding the foregoing, the Company shall have no obligation to provide
the payments or benefits set forth above in the event that the Executive
breaches any of the provisions of Section 6, below.
5.4    By the Company Without Cause, By the Executive for Good Reason in
Connection With a Change in Control. In the event that there is a Change in
Control (as defined below) and Executive's employment with the Company and its
subsidiaries terminates within two (2) years following such Change in Control
(x) by the Company and any of its subsidiaries (i) without Cause or (ii) by
giving written notice of non-renewal pursuant to Section 2 of this Agreement or
(y) by Executive for Good Reason, the Executive will be entitled to the Accrued
Benefits and, subject to the Executive's execution without revocation of a valid
release agreement in a form acceptable to the Company within forty-five (45)
days following the date of termination of the Executive's employment, beginning
on the 60th day following such termination, the Executive shall receive the
severance payments set forth in this Section 5.4., specifically including:
(c)    payment for accrued unused vacation days, payable in accordance with
Company policy;
(d)    a lump sum severance payment equal to the product of two (2) and his Base
Salary, payable on the sixtieth (60th) day following the Termination Date;
(e)    a prorated portion of the Bonus (prorated through the Termination Date)
that would otherwise be payable to the Executive at the same time payments are
made to other participants as set forth in Section 4.2, for the fiscal year of
the termination of employment;
(f)    the unpaid portion of the Bonus, if any, relating to any year prior to
the fiscal year of the Executive's termination, payable in accordance with
Section 4.2 above; and,
(g)    reimbursement of the cost of continuation coverage of group health
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986,
as amended, for a maximum of twelve (12) months following the Termination Date
to the extent the Executive elects such continuation coverage and is eligible
and subject to the terms of the plan and applicable law; provided that if the
Executive is eligible to receive coverage from a new employer he shall not be
entitled to such reimbursement.
Notwithstanding the foregoing, the Company shall have no obligation to provide
the payments or benefits set forth above in the event that the Executive
breaches any of the provisions of Section 6, below.
For the avoidance of doubt, in the event the Executive's employment is
terminated in accordance with this Section 5.4, the Executive shall not be
entitled to any payments or benefits under Section 5.3.
For purposes of this Agreement, "Change in Control" means the first to occur of
any of the following events (i) any one person, or more than one person acting
as a group (as determined under Treas. Reg. section 1.409A-3(i)(5)(v)(B)),
acquires ownership of stock of the Company that, together with the stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company; provided, however, that the
acquisition of stock of the Company by any subsidiary of the Company shall not
be deemed to result in a Change in Control, or any acquisition of stock of the
Company that is passive as evidenced by no change in board representation shall
not be deemed to result in a Change in Control; (ii) any one person, or more
than one person acting as a group (as determined under Treas. Reg. section
1.409A-3(i)(5)(v)(B)), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets of the Company that have a total gross fair market value (as determined
under Treas. Reg. Section 1.409A-3(i)(5)(vii)(A)) equal to or more than 50% of
the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisitions; provided, however, that the
acquisition of assets of the Company by any subsidiary of the Company shall not
be deemed to result in a Change in Control; (iii) a majority of members of the
Company’s Board of Directors on the date hereof is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the directors of the Company’s Board of Directors before the date of the
appointment or election; or (iv) the liquidation or dissolution of the Company,
or a partial liquidation of the Company where the net assets of the Company are
reduced by 50% or more within a twelve month period as a result of sales (in
each case other than a liquidation or dissolution occurring upon a merger or
consolidation thereof).
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
occur if the Company files for bankruptcy, liquidation or reorganization under
the United States Bankruptcy Code.
5.5    Continued Employment Beyond the Expiration of the Term. Unless the
Parties otherwise agree in writing, continuation of the Executive's employment
with the Company beyond the expiration of the Initial Term or any Extended Term
shall be deemed an employment at-will and shall not be deemed to extend any of
the provisions of this Agreement and the Executive's employment may thereafter
be terminated at will by either the Executive or the Company; provided that the
provisions of Section 6 of this Agreement shall survive any termination of this
Agreement or the termination of the Executive's employment hereunder; provided
further that, the provisions of Section 5.4 and Section 8 shall only survive the
termination of this Agreement or the termination of Executive's employment
hereunder in the event there is a Change in Control prior to such termination of
this Agreement and then, only for three (3) years following such Change in
Control.
5.6    No Mitigation. The Executive shall be under no obligation to seek other
employment after his termination of employment with the Company and the
obligations of the Company to the Executive which arise upon the termination of
his employment pursuant to this Section 5 shall not be subject to mitigation.
5.7    Removal from any Boards and Position. If the Executive's employment is
terminated for any reason under this Agreement, he shall be deemed to resign (i)
if a member, from the Board or board of directors of any subsidiary of the
Company or any other board to which he has been appointed or nominated by or on
behalf of the Company and (ii) from any position with the Company or any
subsidiary of the Company, including, but not limited to, as an officer of the
Company and any of its subsidiaries.
6.    Restrictions and Obligations of the Executive.
6.1    Confidentiality. (a) During the course of the Executive's service to the
Company (prior to and during the Term), the Executive has had and will have
access to certain trade secrets and confidential information relating to the
Company and its subsidiaries and affiliates (the "Protected Parties") which is
not readily available from sources outside the Company. The Executive
acknowledges that such information constitutes “Confidential Information” that
is valuable, highly confidential, special and unique property of the Protected
Parties. The Executive shall hold in a fiduciary capacity for the benefit of the
Protected Parties all Confidential Information relating to the Protected Parties
and their businesses, which shall have been obtained by the Executive during the
Executive's employment by the Company or its subsidiaries and which shall not be
or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). The Executive
shall not, during the period the Executive is employed by the Company or its
subsidiaries or at any time thereafter, disclose any Confidential Information,
directly or indirectly, to any person or entity for any reason or purpose
whatsoever, nor shall the Executive use it in any way, except (i) in the course
of the Executive's employment with, and for the benefit of, the Protected
Parties, (ii) to enforce any rights or defend any claims hereunder or under any
other agreement to which the Executive is a party, provided that such disclosure
is relevant to the enforcement of such rights or defense of such claims, (iii)
when required to do so by a court of law or similar legal process, or in
connection with any administrative proceeding, by any governmental agency or
regulatory organization or by any administrative or legislative body (including
a committee thereof) with jurisdiction to order him to divulge, disclose or make
accessible such information, provided that the Executive shall give prompt
written notice to the Company of such requirement (unless directed by
governmental or judicial authority not to do so), disclose no more information
than is so required, and cooperate with any attempts by the Company to obtain a
protective order or similar treatment, (iv) as to such Confidential Information
that becomes generally known to the public or trade without his violation of
this Section 6.1(a) or (v) to the Executive's spouse, attorney and/or his
personal tax and financial advisors as reasonably necessary or appropriate to
advance the Executive's tax, financial and other personal planning (each an
"Exempt Person"), provided, however, that any disclosure or use of Confidential
Information by an Exempt Person shall be deemed to be a breach of this Section
6.1(a) by the Executive. The Executive shall take all reasonable steps to
safeguard the Confidential Information and to protect it against disclosure,
misuse, espionage, loss and theft. The Executive understands and agrees that the
Executive shall acquire no rights to any such Confidential Information or his
work product.
(b)    All files, records, documents, drawings, specifications, data, computer
programs, evaluation mechanisms and analytics and similar items relating thereto
or to the Business (for the purposes of this Agreement, "Business" shall be as
defined in Section 6.4 hereof), as well as all customer lists, specific customer
information, compilations of product research and marketing techniques of the
Company and its subsidiaries, whether prepared by the Executive or otherwise
coming into the Executive's possession, shall remain the exclusive property of
the Company and its subsidiaries.
6.2    Cooperation. During the Term and any period thereafter, the Executive
shall cooperate fully with any investigation or inquiry by the Company, or any
governmental or regulatory agency or body, concerning the Company or its
subsidiaries' or affiliates' operations; provided that the Company shall
reimburse the Executive for any reasonable expenses incurred during such
cooperation.
6.3    Non-Solicitation or Hire. During the Term and, following the termination
of the Executive's employment for any reason, for a period of twelve (12)
months, the Executive shall not (a) directly or indirectly solicit, attempt to
solicit or induce (x) any party who is a customer of the Company or its
subsidiaries, who was a customer of the Company or its subsidiaries at any time
during the twelve (12) month period immediately prior to the date the
Executive's employment terminates or who is a prospective customer that has been
identified and targeted by the Company or its subsidiaries as of the Termination
Date, for the purpose of marketing, selling or providing to any such party any
services or products offered by or available from the Company or its
subsidiaries, or (y) any supplier to the Company or any subsidiary to terminate,
reduce or alter negatively its relationship with the Company or any subsidiary
or in any manner interfere with any agreement or contract between the Company or
any subsidiary and such supplier or (b) hire any employee of the Company or any
of its subsidiaries or affiliates (a "Current Employee") or any person who was
an employee of or consultant to the Company or any of its subsidiaries or
affiliates during the six (6) month period immediately prior to the date the
Executive's employment terminates (a "Former Employee") or directly or
indirectly solicit or induce a Current or Former Employee to terminate such
employee's employment relationship with the Protected Parties in order, in
either case, to enter into a similar relationship with the Executive, or any
other person or any entity; provided, however, that nothing in Section 6.3(b)
(i) shall be deemed to prohibit general solicitations for employment through
advertisements or other means that may be seen by employees of the Company or
its subsidiaries or affiliates or (ii) preclude the Executive from employing any
person whose employment with the Company or any of its subsidiaries or
affiliates was involuntarily terminated.
6.4    Non-Competition. Executive understands that the Company invests
significant resources in the training and development of its executives and that
in his position as Director of Investor Relations, he had access to Confidential
Information. During the Term and for a period of twelve (12) months following
the termination of the Executive's employment under Sections 5.2, 5.3 or 5.4,
the Executive shall not, directly or indirectly, without the prior written
consent of the Board:
(i)    (A) own or control, whether as a shareholder (other than a less than five
percent (5%) shareholder in a corporation or other entity whose securities are
traded on a recognized stock exchange or traded on the over the counter market),
member, partner, director or otherwise, any Competing Organization, or (B)
manage, operate, be employed or compensated by, or consult with (whether or not
compensated), whether as an officer, executive, consultant or otherwise, any
Competing Organization, in any capacity where the Executive’s knowledge of
Confidential Information or involvement with or knowledge of relationships with
customers of the Company would be useful or beneficial, or where the goodwill of
the Company would be considered useful or beneficial to such Competing
Organization or would be affected; or,
(ii)    undertake any action, on behalf of any Competing Organization relating
to the sale or marketing of products or services that compete with products or
services researched, developed, designed, manufactured, assembled, produced,
marketed, distributed, sold, repaired or provided by the Company, or, to the
extent the Executive has or receives notice or knowledge of such plans, within
the active research, development, expansion or business plans of the Company, to
any customers or prospective customers of the Company which the Executive had
knowledge, or with respect to which the Executive obtained Confidential
Information, or with whom the Executive had personal contact or communications
in his capacity as an employee of the Company, at any time during his period of
employment with the Company.
For purposes of this Section 6.4, “Competing Organization” shall mean any person
(including, without limitation, the Executive as a sole proprietor) or entity
engaged in or planning or attempting to become engaged in any business that
engages in life settlements within the United States of America; provided,
however, that for the avoidance of doubt, Executive shall not be deemed to be
employed or compensated by a Competing Organization for purposes of clause
(i)(B) of this Section 6.4, if such entity is engaged in other business[es] that
are substantially unrelated to the life settlement industry and the Executive’s
involvement with such entity is solely related to such other business[es].


6.5    Property. The Executive acknowledges that all originals and copies of
materials, records and documents generated by him or coming into his possession
during his employment by the Company or its subsidiaries are the sole property
of the Company and its subsidiaries ("Company Property"). During the Term, and
at all times thereafter, the Executive shall not remove, or cause to be removed,
from the premises of the Company or its subsidiaries, copies of any record,
file, memorandum, document, computer related information or equipment, or any
other item relating to the business of the Company or its subsidiaries, except
in furtherance of his duties under the Agreement. When the Executive's
employment with the Company terminates, or upon request of the Company at any
time, the Executive shall promptly deliver to the Company all copies of Company
Property in his possession or control.
6.6    Nondisparagement. The Executive agrees that he will not at any time
(whether during or after the Term) publish or communicate to any person or
entity any Disparaging (as defined below) remarks, comments or statements
concerning the Company, subsidiaries and affiliates, and their respective
present and former directors, officers, shareholders, employees, agents,
attorneys, successors and assigns. "Disparaging" remarks, comments or statements
are those that impugn the character, honesty, integrity or morality or business
acumen or abilities in connection with any aspect of the operation of business
of the individual or entity being disparaged. Notwithstanding the foregoing,
nothing in this Section 6.6 shall be construed to preclude truthful disclosures
in response to lawful process as required by applicable law, regulation, or
order or directive of a court, administrative or legislative body, governmental
agency or regulatory organization.
7.    Remedies; Specific Performance. The Parties acknowledge and agree that the
Executive's breach or threatened breach of any of the restrictions set forth in
Section 6 will result in irreparable and continuing damage to the Protected
Parties for which there may be no adequate remedy at law and that the Protected
Parties shall be entitled to seek equitable relief, including specific
performance and injunctive relief as remedies for any such breach or threatened
or attempted breach, without requiring the posting of a bond. The Executive
hereby consents to the grant of an injunction (temporary or otherwise) against
the Executive or the entry of any other court order against the Executive
prohibiting and enjoining him from violating, or directing him to comply with
any provision of Section 6. The Executive also agrees that such remedies shall
be in addition to any and all remedies, including damages, available to the
Protected Parties against him for such breaches or threatened or attempted
breaches. In addition, without limiting the Protected Parties' remedies for any
breach of any restriction on the Executive set forth in Section 6, except as
required by law, the Executive shall not be entitled to any payments set forth
in Sections 5.2, 5.3 or 5.4 hereof if the Executive has breached the covenants
applicable to the Executive contained in Section 6, the Executive will
immediately return to the Protected Parties any such payments previously
received under Sections 5.2, 5.3 or 5.4 upon such a breach, and, in the event of
such breach, the Protected Parties will have no obligation to pay any of the
amounts that remain payable by the Company under Sections 5.2, 5.3 or 5.4.
8.    Section 280G Limitation
8.1    Limitation on Payments. Notwithstanding any provision of this Agreement,
if any portion of the severance payments or any other payment under this
Agreement, or under any other agreement with Employee or plan of the Company or
its affiliates (in the aggregate, the “Total Payments”), would constitute an
“excess parachute payment” and would, but for this Section 8, result in the
imposition on Employee of an excise tax under section 4999 of the Internal
Revenue Code of 1986, as amended, then the Total Payments to be made to Employee
shall be delivered in such amount so that no portion of the Total Payment will
be subject to the excise tax.
8.2    Determination of Limit. Within forty (40) days following the Date of
Termination or notice by one party to the other of its belief that there is a
payment or benefit due Employee that will result in an excess parachute payment,
Employee and the Company, at the Company’s expense, shall obtain the opinion
(which need not be unqualified) of a nationally recognized tax counsel
(“National Tax Counsel”) selected by the Company (which may be regular outside
counsel to the Company), which opinion sets forth (i) the amount of the Base
Period Income (as defined below), (ii) the amount and present value of the Total
Payments, (iii) the amount and present value of any excess parachute payments
determined without regard to any reduction of Total Payments pursuant to Section
8.1. The opinion of National Tax Counsel shall be addressed to the Company and
Employee and shall be binding upon the Company and Employee. If such National
Tax Counsel opinion determines that the Total Payments should be reduced
pursuant to Section 8.1, then the payments under Section 5.4 or any other
payment or benefit determined by such counsel to be includable in Total Payments
shall be reduced or eliminated so that under the bases of calculations set forth
in such opinion there will be no excess parachute payment. In such event,
payments or benefits included in the Total Payments shall be reduced or
eliminated by applying the following principles: (1) the portion of the Total
Payments that does not constitute deferred compensation under section 409A of
the Code shall first be reduced (if necessary, to zero), and then (2) all other
Total Payments shall thereafter be reduced (if necessary, to zero) with, in each
case, cash payments being reduced before non-cash payments (and, within each
category, payments to be paid last being reduced first).
8.3    Excess Payments; Underpayments. It is possible that, after the
determinations and selections made pursuant to Section 8, Employee will receive
payments and/or benefits that are, in the aggregate, either more or less than
the amount determined under Section 8 (hereafter referred to as an “Excess
Payment” or “Underpayment”, as applicable). If it is established, pursuant to a
final determination by a court of competent jurisdiction or by an Internal
Revenue Service proceeding that has been finally and conclusively resolved, that
an Excess Payment has been made, then Employee shall promptly repay the Excess
Payment to the Company, together with interest on the Excess Payment at the
applicable federal rate (as defined in section 1274(d) of the Code) from the
date of Employee’s receipt of such Excess Payment until the date of such
repayment. In the event that it is determined pursuant to a final determination
by a court of competent jurisdiction or by the National Tax Counsel, upon
request of either party, that an Underpayment has occurred, the Company shall
promptly pay an amount equal to the Underpayment to Employee (but in any event
within ten (10) days of such determination), together with interest on such
amount at the applicable federal rate from the date such amount would have been
paid to Employee had the provisions of Section 5 not been applied until the date
of payment.
8.4    Definitions and Assumptions. For purposes of this Agreement: (i) the
terms “excess parachute payment” and “parachute payments” shall have the
meanings assigned to them under section 280G of the Code and such “parachute
payments” shall be valued as provided therein; (ii) present value shall be
calculated in accordance with section 280G(d)(4) of the Code; (iii) the term
“Base Period Income” means an amount equal to Employee’s “annualized includible
compensation for the base period” as defined in section 280G(d)(1) of the Code;
and (iv) for purposes of the opinion of National Tax Counsel, the value of any
noncash benefits or any deferred payment or benefit shall be determined by the
Company’s independent auditors in accordance with the principles of sections
280G(d)(3) and (4) of the Code, which determination shall be evidenced in a
certificate of such auditors addressed to the Company and Employee.
8.5    Reasonableness of Compensation. If such National Tax Counsel so requests
in connection with the opinion required by this Section 8, Employee and the
Company shall obtain, at the Company’s expense, and the National Tax Counsel may
rely on, the advice of a firm of recognized executive compensation consultants
as to the reasonableness of any item of compensation to be received by the
Employee solely with respect to its status under section 280G of the Code.
8.6    Indemnification. The Company agrees to bear all costs associated with,
and to indemnify and hold harmless, the National Tax Counsel of and from any and
all claims, damages, or expenses resulting from or relating to its
determinations pursuant to this Section 8, except for claims, damages, or
expenses resulting from the gross negligence or willful misconduct of such firm.
8.7    Changes to Code Section. This Section 8 shall be amended to comply with
any amendment or successor provision to sections 280G or 4999 of the Code. If
such provisions are repealed without successor, then this Section 8 shall be
cancelled without further effect.
9.    Other Provisions.
9.1    Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, sent by
facsimile transmission or sent by certified, registered or express mail, postage
prepaid or overnight mail and shall be deemed given when so delivered
personally, or sent by facsimile transmission or, if mailed, four (4) business
days after the date of mailing or one (1) business day after overnight mail, as
follows:
(b)    If the Company, to:
Imperial Holdings, Inc.
Office of the General Counsel
701 Park of Commerce Blvd., Suite 301
Boca Raton, FL 33487


(c)    If the Executive, to the Executive's home address reflected in the
Company's records.
9.2    Entire Agreement. This Agreement contains the entire agreement between
the Parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto, including, without
limitation, the Retention Agreement.
9.3    Representations and Warranties. The Executive represents and warrants
that he is not a party to or subject to any restrictive covenants, legal
restrictions or other agreements in favor of any entity or person which could
arguably, in any way, preclude, inhibit, impair or limit the Executive's ability
to perform his obligations under this Agreement, including, but not limited to,
non-competition agreements, non-solicitation agreements or confidentiality
agreements.
9.4    Waiver and Amendments. This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the Parties or, in the
case of a waiver, by the party waiving compliance. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any right, power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.
9.5    Governing Law, Dispute Resolution and Venue. This Agreement shall be
governed and construed in accordance with the laws of Florida, without regard to
conflicts of laws principles, unless superseded by federal law.
(a)    Arbitration. Any and all disputes arising under or relating to the
interpretation or application of this Agreement or concerning Employee’s
employment with the Company or termination thereof shall be subject to
arbitration in Florida under the then existing rules of the American Arbitration
Association. Judgment upon the award rendered may be entered in any court of
competent jurisdiction. The cost of such arbitration shall be borne equally by
the parties. Nothing contained in this Paragraph shall limit the right of the
Company to enforce by court injunction or other equitable relief the Employee’s
obligations under Paragraph 6 of this Agreement.
9.6    Assignability by the Company and the Executive. This Agreement, and the
rights and obligations hereunder, may not be assigned by the Company or the
Executive without written consent signed by the other party; provided that the
Company may assign its rights and obligations hereunder in connection with a
Change in Control.
9.7    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.
9.8    Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning of terms contained
herein.
9.9    Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected or impaired or
invalidated. The Executive acknowledges that the restrictive covenants contained
in Section 6 are a condition of this Agreement and are reasonable and valid in
temporal scope and in all other respects.
9.10    Judicial Modification. If any court determines that any of the covenants
in Section 6, or any part of any of them, is invalid or unenforceable, the
remainder of such covenants and parts thereof shall not thereby be affected and
shall be given full effect, without regard to the invalid portion. If any court
determines that any of such covenants, or any part thereof, is invalid or
unenforceable because of the geographic or temporal scope of such provision,
such court shall reduce such scope to the minimum extent necessary to make such
covenants valid and enforceable.
9.11    Tax Withholding. The Company or other payor is authorized to withhold
from any benefit provided or payment due hereunder, the amount of withholding
taxes due any federal, state or local authority in respect of such benefit or
payment and to take such other action as may be necessary in the opinion of the
Board to satisfy all obligations for the payment of such withholding taxes.
9.12    Section 409A. Notwithstanding any other provision of this Agreement, if
at the time of the termination of the Executive's employment the Executive is a
"specified employee" (as defined in Section 409A of the Internal Revenue Code of
1986, as amended ("Section 409A")) and any payments upon such termination under
Section 5 hereof will result in additional tax or interest to the Executive
under Section 409A, he will not be entitled to receive such payments until the
date which is six (6) months after the termination of the Executive's employment
for any reason, other than as a result of the Executive's death or disability
(as such term is defined in Section 409A). In addition, to the extent that any
provision of this Agreement is ambiguous as to its compliance with Section
409(A), the provision shall be read in such a manner so that all payments
hereunder shall comply with Section 409(A).
9.13    Indemnification.  The Company hereby agrees to indemnify the Executive
and hold him harmless (including advancing reasonable attorney’s fees) in the
manner and to the extent provided under the by-laws of the Company against and
in respect to any and all actions, suits, proceedings, claims, demands,
judgments, costs, expenses, losses, and damages resulting from the Executive’s
good faith performance of his duties and obligations with the Company. The
Executive shall be covered by any Director and Officer liability insurance
purchased by the Company in the same amount and to the same extent as the
Company covers its other officers and directors.


IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.
EXECUTIVE




By: /s/ David Sasso    
Name: David Sasso
Title:    Director of Investor Relations




IMPERIAL HOLDINGS, INC.




By: /s/ Phillip Goldstein    
Name: Phillip Goldstein
Title:    Chairman of the Board of Directors






